MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Mar 31 2020, 12:34 pm

court except for the purpose of establishing                              CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joel C. Wieneke                                          Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Courtney L. Abshire
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jake Presley,                                            March 31, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2288
        v.                                               Appeal from the Putnam Circuit
                                                         Court
State of Indiana,                                        The Honorable Matthew L.
Appellee-Plaintiff.                                      Headley, Judge
                                                         Trial Court Cause No.
                                                         67C01-1809-F4-207



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2288 | March 31, 2020                Page 1 of 7
                                       Statement of the Case
[1]   Jake Presley appeals his conviction for conspiracy to commit dealing in a

      controlled substance, as a Level 5 felony, following a jury trial. Presley presents

      one issue for our review, namely, whether the State presented sufficient

      evidence to support this conviction.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Jake Presley and Brian Garrard met while the two were inmates at the

      Putnamville Correctional Facility. At one point in 2017, Presley “convinced”

      Garrard to participate in a “plan” in which Presley’s mother would take drugs

      to Garrard’s mother, Deborah Morgan, who would then take the drugs to

      Lieber State Park. Tr. at 126. Once the drugs were in place, an inmate on the

      offender “work crew” at the park would pick the drugs up. Id. at 130.


[4]   In April 2018, Robert Evans, an investigator with the Putnamville Correctional

      Facility’s Office of Investigations and Intelligence received a report that Presley

      was involved in “some illegal activity.” Id. at 71. Based on that tip, Officer

      Evans began reviewing all of Presley’s phone calls. Officer Evans discovered a

      phone call from April 26 during which Presley requested the address and

      information of a female. Presley indicated that “he was going to send some

      individuals to her house to collect . . . Suboxone[.]” Id. at 75. Officer Evans

      also learned that Morgan would pick up the Suboxone from Lieber State Park

      on April 28.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2288 | March 31, 2020   Page 2 of 7
[5]   On April 28, Officer Evans and another officer went to the park to conduct

      surveillance. By 11:00 a.m., Morgan had not yet arrived, so the other officer

      called her. Based on the officer’s conversation with Morgan, Officer Evans was

      able to locate a package taped behind an ice machine in the park. The package

      contained thirty-eight “pieces of strips” with the “description ‘N8’” on them.
Id. at 114.


[6]   Thereafter, Brandy Cline, a forensic scientist with the Indiana State Police

      Laboratory analyzed one of the strips. She concluded that the strip weighed

      0.04 gram and that it contained buprenorphine and naloxone. Cline then “did

      a visual examination” of the remaining thirty-seven strips, which were

      “consistent” with the one she had analyzed. Id. at 123. Cline then “compared

      the markings” on the strip to a reference, which “indicate[d]” that the strips

      contained both buprenorphine and naloxone. Id. The remaining thirty-seven

      strips had a net weight of 1.73 grams.


[7]   The State charged Presley with one count of conspiracy to commit dealing in a

      controlled substance, “to wit: Suboxone, pure or adulterated,” as a Level 5

      felony, and one count of conspiracy to commit trafficking with an inmate

      outside a facility, as a Level 6 felony. Appellant’s App. Vol. II at 34. The trial

      court held a jury trial on July 31, 2019. During the trial, Cline testified that the

      strips found by Officer Evans contained both buprenorphine, which is a

      controlled substance, and naloxone, which is not a controlled substance. Cline

      also testified that buprenorphine is “commonly referred to” as Suboxone. Id. at

      123. At the conclusion of the trial, the jury found Presley guilty of both counts.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2288 | March 31, 2020   Page 3 of 7
      The trial court entered judgment of conviction accordingly and sentenced

      Presley to an aggregate sentence of three years in the Department of Correction.

      This appeal ensued.


                                       Discussion and Decision
[8]   Presley contends that the State failed to present sufficient evidence to support

      his conviction for conspiracy to commit dealing in a controlled substance, as a

      Level 5 felony. 1 Our standard of review on a claim of insufficient evidence is

      well settled:


              For a sufficiency of the evidence claim, we look only at the
              probative evidence and reasonable inferences supporting the
              verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do
              not assess the credibility of witnesses or reweigh the evidence.
Id. We will affirm the conviction unless no reasonable fact-finder
              could find the elements of the crime proven beyond a reasonable
              doubt. Id.


      Love v. State, 73 N.E.3d 693, 696 (Ind. 2017).


[9]   On appeal, Presley first asserts that the State failed to present evidence that he

      conspired to deal in a controlled substance. In the alternative, Presley contends

      that the State failed to present sufficient evidence to demonstrate that the




      1
        Presley does not challenge his conviction for conspiracy to commit trafficking with an inmate outside a
      facility, as a Level 6 felony.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2288 | March 31, 2020                    Page 4 of 7
       controlled substance weighed at least one gram. We address each argument in

       turn.


                                    Dealing in a Controlled Substance

[10]   Presley first asserts that the State failed to demonstrate that he conspired to deal

       in a controlled substance. Specifically, Presley asserts that the State alleged that

       he conspired to deal in “Suboxone, pure or adulterated,” but that Cline only

       testified that the strips contained buprenorphine and naloxone. Appellant’s Br.

       at 11. Presley maintains that Cline did not “confirm or testify in any way that

       she believed or understood that the strips were Suboxone” and, thus, that the

       State failed to prove that he dealt in Suboxone as charged. Id. at 12. However,

       contrary to Presley’s argument, Cline testified that buprenorphine is

       “commonly referred to as [S]uboxone.” Tr. at 123. Because Cline testified that

       the strips contained buprenorphine and that buprenorphine is commonly

       referred to as Suboxone, the State presented sufficient evidence to demonstrate

       the Presley had conspired to commit dealing in Suboxone, and his argument on

       this issue must fail.


                                     Weight of Controlled Substance

[11]   Presley next contends that, even if the State presented sufficient evidence to

       show that he had conspired to deal in a controlled substance, the State failed to

       prove that the amount of the controlled substance was at least one gram, which

       the State was required to show in order to elevate the offense from a Level 6

       felony to a Level 5 felony. See Ind. Code § 35-48-4-2(c). On this issue, Presley


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2288 | March 31, 2020   Page 5 of 7
       first contends that the State failed to prove that the delivered drug weighed at

       least one gram because Cline only tested one strip, which strip only weighed

       0.04 gram. And, Presley contends that “the other films in the package could

       have been fake, which contained no amount of [the] controlled substance.”

       Appellant’s Br. at 14.


[12]   However, Cline was not required to test all thirty-eight strips. See Woodford v.

       State, 752 N.E.2d 1278, 1283 (Ind. 2001) (holding that the State presented

       sufficient evidence to support a conviction for dealing in cocaine when the lab

       technician only tested two of nine rocks of cocaine and the total weight of all

       nine rocks was above the threshold amount for the elevated offense). Rather,

       the evidence most favorable to the verdict demonstrates that Cline tested one

       strip and found that it contained a controlled substance. Further, Cline “did a

       visual examination” of the remaining thirty-seven strips, which were

       “consistent” with the one she had analyzed. Id. at 123. Cline then “compared

       the markings” on the strip to a reference, which “indicate[d]” that the strips

       contained both buprenorphine and naloxone. Id. Presley’s argument that the

       other strips might not have contained the controlled substance is merely a

       request that we reweigh the evidence, which we cannot do.


[13]   Still, Presley asserts that, even if all thirty-eight strips contained buprenorphine,

       the State failed to demonstrate that the weight of the drug was at least one

       gram. Presley acknowledges that the strips had a total weight of 1.77 grams.

       However, he asserts that the films contained both a controlled substance and a

       noncontrolled substance but that Cline could not “describe or define a

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2288 | March 31, 2020   Page 6 of 7
       comparative ratio of those substances, so it is unknown what percentage of the

       1.77 grams was actually buprenorphine.” Appellant’s Br. at 14. In other

       words, Presley asserts that the State could not prove that the films contained at

       least one gram of a controlled substance.


[14]   However, it is well-settled that “‘[t]he total weight of the delivered drug and not

       its pure component is to be considered in prosecutions.’” Woodford, 752 N.E.2d

       at 1283 (quoting Riley v. State, 711 N.E.2d 489, 493 (Ind. 1999)). Accordingly,

       the State is not required to demonstrate that the pure portion of buprenorphine

       in the strips weighed at least one gram. Rather, the State presented evidence

       that the total weight of the strips was 1.77 grams and that each of the strips

       contained a controlled substance. Accordingly, the State presented sufficient

       evidence to demonstrate that the weight of the controlled substance was at least

       one gram.


[15]   In sum, the evidence most favorable to the verdict demonstrates that the strips

       contained Suboxone, a controlled substance. The evidence also demonstrates

       that the total weight of the Suboxone was at least one gram. Accordingly, the

       State presented sufficient evidence to support Presley’s conviction for

       conspiring to deal in a controlled substance, as a Level 5 felony. We therefore

       affirm his conviction.


[16]   Affirmed.


       Kirsch, J., and Brown, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2288 | March 31, 2020   Page 7 of 7